The opinion of this Court, 340 U. S. 216, is amended as follows:
1. On page 228, substitute for the last sentence: “The only points urged by these appellants not answered in No. 45 are that the order gives a preference to the port of New Orleans over certain ports of Georgia and Texas, in violation of the Interstate Commerce Act and of Art. I, § 9, cl. 6, of the Federal Constitution.”
2. On page 229, substitute for lines 1, 2, and 3: “With respect to the constitutional argument, this Court in Louisiana Public Service Commission v. Texas & N. O. R. Co., 284 U. S. 125, 131, stated:”
3. On page 229, substitute for the first sentence of the last paragraph: “And we are clear that whatever preference there is to New Orleans is the result of geography and not of any action of the Commission.”
The petition of the Texas Interests, appellants in Nos. 46 and 47, for rehearing is denied.
[The opinion is reported as amended, ante, p. 216.]